                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-657-FDW-DCK

 NATHANIEL CANNON,                                       )
                                                         )
                  Plaintiff,                             )
                                                         )
     v.                                                  )       ORDER
                                                         )
 CHARTER COMMUNICATIONS,                                 )
                                                         )
                  Defendant.                             )
                                                         )

          THIS MATTER IS BEFORE THE COURT regarding “Defendant’s Motion To Compel

Discovery Responses And Document Production” (Document No. 44) filed July 22, 2020. This

matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

is ripe for review.

                                        STANDARD OF REVIEW

          Rule 26 of the Federal Rules of Civil Procedure provides that:

                     Parties may obtain discovery regarding any nonprivileged
                 matter that is relevant to any party’s claim or defense and
                 proportional to the needs of the case, considering the importance of
                 the issues at stake in the action, the amount in controversy, the
                 parties’ relative access to relevant information, the parties’
                 resources, the importance of the discovery in resolving the issues,
                 and whether the burden or expense of the proposed discovery
                 outweighs its likely benefit. Information within this scope of
                 discovery need not be admissible in evidence to be discoverable.

Fed.R.Civ.P. 26(b)(1). The rules of discovery are to be accorded broad and liberal construction.

See Herbert v. Lando, 441 U.S. 153, 177 (1979); and Hickman v. Taylor, 329 U.S. 495, 507

(1947). However, a court may “issue an order to protect a party or person from annoyance,

embarrassment, oppression or undue burden or expense.” Fed.R.Civ.P. 26(c)(1).




      Case 3:18-cv-00657-FDW-DCK Document 60 Filed 11/20/20 Page 1 of 6
       Whether to grant or deny a motion to compel is generally left within a district court’s broad

discretion. See Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th

Cir. 1995) (denial of motions to compel reviewed on appeal for abuse of discretion); Erdmann v.

Preferred Research Inc., 852 F.2d 788, 792 (4th Cir. 1988) (noting District Court’s substantial

discretion in resolving motions to compel); and LaRouche v. National Broadcasting Co., 780 F.2d

1134, 1139 (4th Cir. 1986) (same).

               If the motion is granted--or if the disclosure or requested discovery
               is provided after the motion was filed--the court must, after giving
               an opportunity to be heard, require the party or deponent whose
               conduct necessitated the motion, the party or attorney advising that
               conduct, or both to pay the movant’s reasonable expenses incurred
               in making the motion, including attorney’s fees.

Fed.R.Civ.P. 37(a)(5)(A).

                                         DISCUSSION

       “Defendant’s Motion To Compel Discovery…” asserts that “[a]fter five months of at least

seven conferrals, Plaintiff Nathaniel Cannon (“Plaintiff”) has altogether refused to participate in

discovery.” (Document No. 44, p. 1). As of the filing of its motion in July 2020, Defendant notes

that Plaintiff had only produced four (4) documents and had failed to produce complete

interrogatory responses; moreover, Plaintiff had “not turned over a single record related to his

finances, income, mitigation efforts, subsequent employment, EEOC charge, or lawsuit against

Charter’s short-term disability plan.” Id. Defendant Charter Communications (“Defendant” or

“Charter”) had served pro se Plaintiff with its Interrogatories and Requests for Production of

Documents on January 6, 2020. (Document No. 44-1, p. 2).

       Defendant’s motion requests that Plaintiff be compelled to provided verified supplemental

responses to Interrogatory Nos. 4, 8-9, and 13-14, and to pay Defendant’s fees and costs incurred

in bringing this motion. (Document No. 44-1, p. 11).




      Case 3:18-cv-00657-FDW-DCK Document 60 Filed 11/20/20 Page 2 of 6
       “Plaintiff’s Response…” asserts that he has not refused to participate in discovery, but

“does admit to deficiencies in responses to Defendants Discovery and Document Production.”

(Document No. 50, p. 1). Pro se Plaintiff contends that he misunderstood discovery procedure

and “missed deadlines due to lack of understanding the original schedule deadlines.” (Document

No. 50, p. 2). Plaintiff’s brief further states that he “will have all documents” mailed to

Defendant’s counsel “no later than August 14, 2020,” including financial records for the past three

(3) years and appropriate answers to the allegedly incomplete interrogatory responses. Id.

       “Defendant’s Reply…” argues that Plaintiff has still “failed to produce documents to which

he has a legal right to obtain on demand, such as financial records, records from subsequent

employers, etc.” (Document No. 53, pp. 1-2). Defendant also contends that Plaintiff’s response

to Interrogatory No. 4 is still deficient. (Document No. 53, p. 2). Defendant also argues that

despite Plaintiff’s belated discovery production, its costs and fees should still be awarded because

Plaintiff ignored his obligations. Id.

       Defendant asserts that Plaintiff should still be compelled to provide: (1) more information

related to his “post-resignation income sufficient to show his mitigation efforts and purported

damages,” including W-2 forms and other income records since 2017, and his 2020 wage

statements from Wal-Mart; (2) documents related to his employment search and mitigation efforts

and any offers of employment; and (3) contact information for all the individuals identified in his

response to Interrogatory No. 4. See (Document No. 53, pp. 3-6).

       In a surreply brief, Plaintiff has agreed to send supplemental documents as they become

available. (Document No. 56, p. 4).




      Case 3:18-cv-00657-FDW-DCK Document 60 Filed 11/20/20 Page 3 of 6
        An Order issued on February 25, 2020, stated that the “undersigned is glad to assist the

parties if needed; however, the parties are respectfully reminded that discovery is a necessary part

of most litigation.” (Document No. 21). The undersigned further addressed Plaintiff’s purported

confusion and/or reluctance to provide timely and complete discovery responses as follows:

                       The Federal Rules of Civil Procedure (“Fed.R.Civ.P.”)
                provide that:

                        Unless otherwise limited by court order, the scope of
                        discovery is as follows: Parties may obtain discovery
                        regarding any nonprivileged matter that is relevant to
                        any party’s claim or defense and proportional to the
                        needs of the case, considering the importance of the
                        issues at stake in the action, the amount in
                        controversy, the parties’ relative access to relevant
                        information, the parties’ resources, the importance of
                        the discovery in resolving the issues, and whether the
                        burden or expense of the proposed discovery
                        outweighs its likely benefit. Information within this
                        scope of discovery need not be admissible in
                        evidence to be discoverable.

                Fed.R.Civ.P. 26(b)(1).

                    The “Case Management Order” in this case allows each party to
                serve discovery requests including: 20 interrogatories; 20 requests
                for production; 20 requests for admission; and up to 20 hours of
                oral depositions. (Document No. 20, p. 2). Generally, discovery
                responses and/or objections are due within thirty (30) days of a
                party being served. See Fed.R.Civ.P. 33(b)(2) and 34(b)(2)(A). See
                also Fed.R.Civ.P. 30. All discovery in this case is currently required
                to “be commenced or served in time to be completed by April 3, 2020,”

(Document No. 21). See also (Document No. 33) (quoting Document No. 20) (“The parties,

including pro se Plaintiff, are expected to proceed with this lawsuit in accordance with the Federal

Rules of Civil Procedure, the Local Rules of this Court, and the ‘Case Management Order’ . . . ‘[T]he

Court expects all parties (and counsel) to attempt in good faith to resolve discovery disputes without

the necessity of court intervention.’”).




      Case 3:18-cv-00657-FDW-DCK Document 60 Filed 11/20/20 Page 4 of 6
       Based on the foregoing guidance issued in February 2020, the undersigned is not convinced

that Plaintiff misunderstood his discovery obligations or was otherwise unable to provide

appropriate responses before August 2020. Rather, it appears that Defendant (and the Court) have

been helpful, lenient, and patient regarding pro se Plaintiff’s participation in discovery.

       In short, the undersigned finds Defendant’s arguments and cited authority to be persuasive

here. In addition, as noted above, Plaintiff has acknowledged his responses were deficient. Some

challenges and misunderstanding as a pro se Plaintiff are understandable, but the delayed

discovery production in this case is unacceptable and has caused unnecessary expense to

Defendant.      Moreover, the undersigned finds that the discovery requested by Defendant is

appropriate and proportional to the needs of the case. As such, the undersigned will direct Plaintiff

to supplement his discovery responses as requested by Defendant, to the extent he can personally

locate such information and/or demand it from other sources.

       At this time, the Court will defer ruling on Defendant’s request for costs and fees related

to its motion to compel. Defendant may renew its request with the filing of a motion that describes

in detail the reasonable costs and fees it seeks after the Court has ruled on all pending discovery

motions and discovery has been completed.

       IT IS, THEREFORE, ORDERED that “Defendant’s Motion To Compel Discovery

Responses And Document Production” (Document No. 44) is GRANTED. Pro se Plaintiff shall

provide supplemental discovery responses on or before December 7, 2020. See (Document No.

53, pp. 3-6).

       The Clerk of Court is directed to send a copy of this Order to pro se Plaintiff by email at

the address scorp6578@yahoo.com and by certified U.S. mail, return receipt requested.




      Case 3:18-cv-00657-FDW-DCK Document 60 Filed 11/20/20 Page 5 of 6
SO ORDERED.



                  Signed: November 19, 2020




Case 3:18-cv-00657-FDW-DCK Document 60 Filed 11/20/20 Page 6 of 6
